OPINION OF THE COURT
PER CURIAM:
The record, based as it is on a June 1977 evidentiary hearing, appears incomplete and suggests the desirability of current information concerning pertinent factual circumstances involved in this proceeding as well as the orphans’ court’s findings of fact and conclusions of law based thereon. We therefore vacate the December 12, 1977, decree of the orphans’ court and remand for a further evidentiary hearing. This Court shall retain jurisdiction. Within fourteen days of the filing of the orphans’ court’s adjudication, either side may file supplemental briefs with this Court.